Citation Nr: 0732133	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-15 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.  

2.  Entitlement to service connection for degenerative 
disease, left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  

This case first came before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision rendered by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a right shoulder condition.  

In a statement, received in August 2005, the veteran, who has 
representation, stated that he desired to withdraw his claim 
for an evaluation in excess of 10 percent for service-
connected post-traumatic stress disorder.  Accordingly, this 
issue is no longer before the Board.  See 38 C.F.R. § 
20.204(b) (2007).

The issue of entitlement to service connection for 
degenerative disease, left shoulder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDING OF FACT

A right shoulder condition was not caused or aggravated by 
service.   


CONCLUSION OF LAW

A right shoulder condition was not incurred in or aggravated 
by the veteran's active military service and arthritis of the 
right shoulder may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that he has a right shoulder condition as 
a result of his service.  He argues that he injured his right 
shoulder while parachuting from his B-17 after it was shot up 
while on a mission over France.  He states that he landed on 
rocks, just over the border in Spain.  See veteran's letters, 
received in 2002. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  Certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  

The veteran's service medical records do not show treatment 
for right shoulder symptoms, or a diagnosis of a right 
shoulder disorder.  The veteran's separation examination 
report, dated in October 1945, notes that there were no 
musculoskeletal defects, and that he separated his 9th and 
10th ribs during a parachute jump in June 1944 over Southern 
France, treated in Spain.  

The post-service medical evidence consists of an August 1950 
VA medical certification, and VA and non-VA reports, dated 
between 1976 and 2004.  This evidence shows that the veteran 
received treatment for right shoulder symptoms beginning in 
January 2002.  The assessments noted tendonitis and shoulder 
pain.  See e.g., VA progress notes, dated in January and 
August of 2002.  Several private treatment reports also show 
treatment for right shoulder symptoms in 2002.  See report 
from Exempla Foothills Family Medicine, dated in March 2002 
(noting a complaint of right shoulder pain, and a notation of 
(otherwise unspecified) "osteoarthritis" in a report from 
Dr. Bonnie Borman, dated in April 2002.  A VA examination 
report, dated in March 2004, contains diagnoses that include 
right shoulder degenerative joint disease.  

The veteran's service medical records do not show any 
treatment for right shoulder symptoms, nor was a right 
shoulder condition noted upon separation from service. 
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  

The first evidence of a right shoulder condition is dated in 
2002.  This is approximately 56 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, there is no competent evidence showing that the 
veteran has a right shoulder condition that is related to his 
service.  In this regard, the only competent opinion of 
record is found in the March 2004 VA examination report, 
which weighs against the claim.  Specifically, the examiner 
attributed the veteran's right shoulder degenerative 
osteoarthritis to the aging process.  There is no competent 
evidence to show that right shoulder arthritis was manifest 
to a compensable degree within one year of separation from 
service.  See 38 C.F.R. § 3.307, 3.309.  Finally, although 
the veteran is deemed to have participated in combat, the 
Court has held that 38 U.S.C.A. § 1154 does not alter the 
fundamental requirement of a medical nexus to service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996).  

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has the claimed 
disorder that should be service connected.  While his 
statements regarding injuring his shoulder from a parachute 
jump are accepted as true, his statements are not competent 
evidence of a diagnosis, nor are they competent evidence of a 
nexus between the claimed condition and his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim. Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In July 2002, the RO sent the veteran a letter 
that informed him of the type of information and evidence 
necessary to support his claim.  The RO's letter informed the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA and 
contained a specific request for the veteran to provide 
additional evidence in support of his claim.  He was asked to 
identify all relevant evidence that he desired VA to attempt 
to obtain.  The July 2002 VCAA letter was mailed to the 
appellant prior to the initial RO adjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not afforded sufficient notice.  
However, no further notice is needed as to any disability 
rating or effective date matters.  Since the claim has been 
denied, any question as to the disability ratings or the 
appropriate effective dates to be assigned is rendered moot.  
Id.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained VA and non-VA medical records.  In this regard, 
although the RO attempted to obtain treatment records from 
Dr. Wolff in August 2002, that physician's office has 
indicated that it has no records for the veteran.  See report 
of contact (VA Form 119), dated in January 2003.  The veteran 
has been afforded a VA examination, and an etiological 
opinion has been obtained.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for a right shoulder condition is denied.  


REMAND

With regard to the claim for service connection for 
degenerative disease, left shoulder, under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. § 
3.159(b)(1).

In this case, it appears that this claim was determined to 
have been raised in August 2002.  See RO's development list.  
Although a duty to assist letter was sent to the veteran in 
September 2002, this letter did not discuss the information 
and evidence not of record  that VA will seek to provide, or 
the evidence that the claimant is expected to provide.  See 
id.  

In summary, it does not appear that the veteran has been 
apprised of the duty to notify and assist in development of 
the case under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326 (regulations implementing the 
VCAA).  On remand, the veteran must be afforded proper VCAA 
notice.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran is advised of 
all VCAA notice obligations in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide and (4) request that he provide 
any evidence in his possession that 
pertains to the claim.  A record of his 
notification must be incorporated into 
the claims files.

2.  Readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran, the veteran and his 
representative should be furnished an 
SSOC, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  He should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


